          Case 2:16-cv-01099-APG-BNW Document 62 Filed 12/01/20 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 BANK OF NEW YORK MELLON,                            Case No.: 2:16-cv-01099-APG-BNW

 4          Plaintiff                                                 Order

 5 v.

 6 CARMEL CANYON HOMEOWNERS
   ASSOCIATION, et al.,
 7
        Defendants
 8

 9         Plaintiff Bank of New York Mellon has voluntarily dismissed its claims against G&P

10 Enterprises Nevada, LLC. ECF No. 61. Because those were the only remaining claims, entry of

11 final judgment is now appropriate.

12         I THEREFORE ORDER the clerk of court to enter final judgment consistent with my

13 prior order (ECF No. 58) and to close this case.

14         DATED this 1st day of December, 2020.

15

16
                                                      ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
